NIX, Presiding Judge:
This is an original proceeding in which the petitioner, Elmer Finin, seeks a writ of mandamus from this Court directing the Warden of the State Penitentiary to credit petitioner’s time served with.some number of days spent in jail before being received at the penitentiary.
However, this petition must fail on its face. Petitioner states that he was sentenced from the District Court of Oklahoma County for the crime of “Unauthorized Use of a Motor Vehicle, After Former Conviction of A Felony”. This Court has held repeatedly, as in the case of Stiles v. Page, Okl.Cr.App., 424 P.2d 96:
“All inmates in state penal institution who are serving their first terms with good conduct record and who have no infraction of rules and regulations of penal institution shall be allowed, as deduction from term of imprisonment, jail term, if any, served prior to being received at penal institution.” (Emphasis ours) * *
“Defendant who was sentenced after former conviction. of felony was not entitled to deduction for jail time served *992prior to being received at penal institution.”
The only inmates who receive credits for their jail time are first offenders.
The writ prayed for is, accordingly, Denied.
BUSSEY and BRETT, JJ., concur.